Title: Commissioners of the Sinking Fund to Congress, 5 February 1803 (Abstract)
From: Madison, James,Commissioners of the Sinking Fund
To: 


5 February 1803, Washington. Measures authorized by the board subsequent to the report of 16 Dec. 1801, “as far as the same have been completed,” are detailed in Gallatin’s enclosed 3 Feb. report to the board and in the proceedings of the treasury officers referred to therein.
 

   
   RC and enclosure (DNA: RG 46, Reports from the Commissioners of the Sinking Fund, 7A-F7). RC 1 p.; in a clerk’s hand, signed by JM and the other commissioners, Aaron Burr, Albert Gallatin, and Levi Lincoln. Enclosure (12 pp.) is a report of the income and payments of the sinking fund. The letter, report, and appendixes are printed in ASPAmerican State Papers: Documents, Legislative and Executive, of the Congress of the United States … (38 vols.; Washington, 1832–61)., Finance, 2:23–29.



   
   See PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (4 vols. to date; Charlottesville, Va., 1986—)., 2:320 and n.


